DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the arguments filed on 1/7/22.  Claims 1-16 and 18 have been canceled. Claims 17 and 19-32 are pending rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 17, 19, and 21-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurley USPN_5244613 as evidenced by Limerkens USPA_20090197000_A1.
1.	Regarding Claims 17, 19, and 21-29, Hurley discloses molded products (corresponds to claimed solid surface material) (Title) using a liquid composition (column 1, lines 8-20) comprising polyether or polyester polyols (corresponds to claimed renewable or biomass source) (column 4, lines 20-29), microspheres (column 2, lines 56-62) (corresponds to claimed unexpanded polymeric microspheres) containing hydrocarbon gas (column 3, lines 17-21) and said microspheres are present in an amount of up to 7 wt% (column 3, lines 42-46), and isocyanates such as isophorone diisocyanate (corresponds to claimed aliphatic-type isocyanate) (column 3, lines 47-60).  The Examples of Hurley show the formation of automotive fascia which are known to be rigid, opaque, while having expanded areas and solid areas.  Hurley further discloses using catalysts such as dibutyl tin dilaurate in less than 10%  (column 8, lines 5-14) and additives such as stabilizers and flame retarding agents (column 8, lines 15-35).  Hurley further discloses using polyurethane (corresponds to claimed thermosetting) in said composition (column 4, lines 33-45). Finally, Hurley discloses that an example of said microsphere that is useful in its invention is Expancel from Nobel Industries (column 3, lines 7-14), which is the same as that used by Applicants in their Specification.  Moreover, as evidenced by Limerkens, Expancel are unexpanded microspheres consisting of spherical particles where when these microspheres are subjected to heat it softens the thermoplastic shell and to volatilize the liquid isobutane (i.e. blowing agent) encapsulated therein, the resultant gas expands (corresponds to claimed partial Hurley describes its air and/or nitrogen technique being part of a commercial technique that results in consistent distribution of the gases (column 7, lines 45-54) and also that its process results in uniform density of the molded part (Abstract), it would therefore be expected for its product to be homogenous.  
2.	The Examiner respectfully submits that although the concentrations of the polyol, isocyanate, sandwich structure having the claimed thickness and density limitations, and additive are not explicitly stated by Hurley, it is well known in the art to vary these parameters depending upon end-user specifications.  Applicants have not shown criticality with regards to these concentrations such that an unexpected or surprising results ensues from them.
3.	Regarding Claims 30-32, Hurley discloses these process limitations within Examples 1-3.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurley USPN_5244613 as evidenced by Limerkens USPA_20090197000_A1, as applied to Claim 17, and further in view of Kuwamura USPA_20100216905_A1.
4.	Regarding Claim 20, Hurley as evidenced by Limerkens suggests all of the claimed limitations of instant Claim 20 as shown under the rejections of Claim 17 above except for the use of the specifically claimed isocyanate.
Kuwamura discloses a thermosetting polyurethane resin (paragraphs 0097, 0442, 0444, 0588) that can be used in forming automobile trim moldings (paragraph 0307) wherein the isocyanates used can be IPDI (the diisocynate that Hurley uses as shown above) or hexamethylene diisocyanate (HDI) (paragraphs 0003 and 0166).
6.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the IPDI, of Hurley, by using HDI, of Kuwamura. One of ordinary skill in the art would have been motivated in trying other known disiocyanates that are used in exactly the same applications to obtain a product that is capable of improving required physical properties in the same applications (Kuwamura:  paragraph 0008).
Response to Arguments
Applicant's arguments filed 1/7/22 have been fully considered but they are not persuasive. 
Applicants state:  “The unexpanded polymeric microspheres of independent claim 17 are known to have a density of approximately 1 g/cm3. Thus, it is not possible to obtain a density 10% lower with the microspheres disclosed in Hurley through the use of unexpanded microspheres, whose density is approximately 1 g/cm3.”
The Examiner respectfully submits that no density limitation for the spheres are mentioned in instant, independent Claim 17. Furthermore, given that Hurley discloses using the same commercial brand sphere as that being used by Applicants, it would be expected for it to have the same density and properties. As such, the remark above is rendered moot. 
Moreover, Hurley states that “The preferred range of diameters [of the microspheres] being 45 to 135 microns.” Applicant respectfully submits that, as shown in the photograph marked Exhibit A, microspheres greater than 45 microns will be visible to the naked eye on the surfaces of the molded pieces…In order for a product to be considered a Solid Surface according to standard ISO 19712-1, there may not be any expanded or hollow polymeric microsphere on the surface of the molded piece. If present, the expanded microsphere would be observed and would be considered to be surface marks. Such a condition will be outside of the ISO 19712-1 standard since microspheres will exist throughout the section and will create small voids and irregularities, even when polished. In view of the above, Applicant respectfully submits that Hurley cannot disclose the use of unexpanded microspheres as recited in independent claim 17.
The Examiner respectfully submits that Applicants themselves disclose in their Specification that diameter of its sphere in an unexpanded state, let alone an expanded state, can be above 45 microns till up to 1 mm (paragraph 0044 of instant pre-pub). Therefore, Applicants’ own invention would fail to meet the ISO 19712-1 standard based on the remark above. The Examiner kindly asks for further elaboration on this from Applicants. If this reasoning stands correct, then a USC 112 rejection will be necessary in the following rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        January 20, 2022